Exhibit 4 AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT This Amendment No. 1 to Amended and Restated Credit Agreement (this “Amendment”) is entered into as of February 24, 2016 by and among Viad Corp, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, National Association, as a Lender, as LC Issuer, as Swingline Lender and as administrative agent (the “Administrative Agent”), and the other financial institutions signatory hereto (the “Lenders”). RECITALS A.The Borrower, the Administrative Agent and the Lenders are party to that certain Amended and Restated Credit Agreement dated as of December 22, 2014 (the “Credit Agreement”).Unless otherwise specified herein, capitalized terms used in this Amendment shall have the meanings ascribed to them by the Credit Agreement. B.The Borrower, the Administrative Agent, the LC Issuer, the Swingline Lender and each of the undersigned Lenders wish to amend the Credit Agreement on the terms and conditions set forth below.
